          Case 1:15-cv-07488-CM-RWL Document 909 Filed 10/25/19 Page 1 of 9


                                  GARWIN GERSTEIN & FISHER LLP
BRUCE E. GERSTEIN
                                             COUNSELORS AT LAW                       SIDNEY L. GARWIN
SCOTT W. FISHER                               WALL STREET PLAZA                        (1908-1980)
JOSEPH OPPER                               88 PINE STREET, 10TH FLOOR                         --
NOAH H. SILVERMAN                                                                    ANNA TYDNIOUK
                                             NEW YORK, N.Y. 10005                    AAKRUTI VAKHARIA
KIMBERLY M. HENNINGS
ELENA K. CHAN                                  TEL: (212) 398-0055
JONATHAN M. GERSTEIN                          FAX: (212) 764-6620
DAN LITVIN



                                                        October 25, 2019

   Via ECF

   The Honorable Colleen McMahon
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 2550
   New York, New York 10007

            RE:        In re Namenda Direct Purchaser Antitrust Litig., No. 15-cv-07488-CM-RWL

   Dear Judge McMahon:

          Appended hereto as Exhibit A, please find Plaintiffs’ proposed amended Voir Dire
   Questions.


                                                           Respectfully submitted,


                                                           /s/ Dan Litvin
                                                           Dan Litvin
Case 1:15-cv-07488-CM-RWL Document 909 Filed 10/25/19 Page 2 of 9




                      EXHIBIT A
      Case 1:15-cv-07488-CM-RWL Document 909 Filed 10/25/19 Page 3 of 9



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 IN RE NAMENDA DIRECT PURCHASER                          No.: 1:15-CV-07488-CM-RWL
 ANTITRUST LITIGATION



                PLAINTIFFS’ AMENDED PROPOSED VOIR DIRE QUESTIONS

Direct Purchaser Class Plaintiffs respectfully submit the following proposed voir dire questions:

      1. What was the highest the level of education you completed?

      2. Do you currently work outside the home? If so, what is your job title, what do you do,
         and what is the name of your employer?

      3. If you are retired, what was your job title, what did you do, and what was the name of
         your employer?

      4. Does your spouse, partner, or significant other work outside the home? If so, what is
         that person’s job title, what does he or she do, and what is the name of his or her
         employer?

      5. Have you or has anyone close to you ever worked for any of the following companies?
         If so, who was it? What was his or her position? When?

          JM Smith Corporation d/b/a Smith Drug Company
          Rochester Drug Co-operative, Inc.
          Forest Laboratories, LLC
          Forest Laboratories Holdings Limited
          Actavis plc
          Allergan plc
          Mylan Pharmaceuticals, Inc.
          Merz GmbH & Co. KgaA
          Merz Pharma GmbH & Co. KgaA
          Merz Pharmaceuticals GmbH

      6. Do you or does anyone close to you own stock in any of the companies listed in the
         previous question? If so, which one(s)?

      7. Have you or has anyone close to you ever worked for any drug or pharmaceutical
         company? If so, what company(s) and in what positions?

      8. Do you have any opinions about any of the parties in this case that I listed for you?
Case 1:15-cv-07488-CM-RWL Document 909 Filed 10/25/19 Page 4 of 9



9. What social, environmental, civic, special interest or other organizations do you
   belong to or are you associated with?

10. How do you get your news?

   Television? If so, what channels/shows?

   Radio? If so, what stations/shows?

   Newspaper? If so, which one(s)?

   Internet? If so, which site(s)?

   Other (please identify)

11. How frequently do you use the Internet? Multiple times a day? Once a day? A few
    times a week? Rarely or never?

12. Do you participate in online blogs? Do you write your own? Do you read other
    people’s blogs? Do you post comments on blogs you find interesting? If so, which
    ones?

13. Do you take prescription medication? How often?

14. Have you or any member of your family ever taken any prescription medication for
    Alzheimer’s disease?

15. Have you or anyone in your immediate family been treated for Alzheimer’s?

16. Have you or anyone in your immediate family taken Namenda or the generic version
    of that drug known by its chemical name memantine?

17. How often do you take generic prescription medication?

18. Have you or anyone close to you ever had a negative experience with a generic drug
    product?

19. How do you pay for prescription medications (respond as to any that apply)? Out of
    pocket? Through insurance? Government Program (Medicare, Medicaid)? Other
    (please explain)?

20. Do you have any opinion about government regulations of drug or pharmaceutical
    companies in the U.S.?

21. Do you believe that generic drugs are different than brand drugs?

22. Do you have any feelings, positive or negative, about pharmaceutical or drug
    companies?
Case 1:15-cv-07488-CM-RWL Document 909 Filed 10/25/19 Page 5 of 9



23. Have you had any good or bad experiences with brand pharmaceutical companies?
    Generic pharmaceutical companies?

24. Have you ever owned or run a business? If so, what was the business?

25. Do you have any feelings about lawsuits generally? Do you think that they are
    generally good? Generally bad? Or it depends on the case?

26. Do you have any feelings about class action lawsuits? Do you think that they are
    generally good? Generally bad? Or does it depend on the case?

27. Do you believe there is too much government regulation of business?

28. Do you have a hard time believing that companies might try to disguise illegal
    behavior?

29. Do you believe that all companies generally act ethically and legally?

30. Do you believe it is OK for businesses to bend or break the rules in order to keep
    earning money?

31. Are you, or is anyone in your family, an inventor on a patent?

32. Do you have any feelings about whether a patent issued by the Patent and Trademark
    Office can be found invalid even before it expires?

33. Do you or anyone close to you know or have been involved in any matter in which any
    person was represented by any of the firms or lawyers listed below?

    Berger & Montague, P.C.                     Michael Hamburger
    Faruqi & Faruqi, LLP                        Ryan Johnson
    Garwin Gerstein & Fisher, LLP               Miranda Jones
    Heim Payne & Chorush, LLP                   Peter Kohn
    Odom & Des Roches, LLC                      Chris Letter
    Smith Segura & Raphael, LLP                 Dan Litvin
    White & Case, LLP                           Joe Lukens
    Kevin Adam                                  Heather McDevitt
    William Bave, III                           Ellen Noteware
    Heather Burke                               Joseph Opper
    Peter Carney                                Kristen O’Shaughnessy
    Russ Chorush                                David Raphael
    John Chung                                  Susan Segura
    Stuart DesRoches                            Daniel Simons
    Eric Enger                                  David F. Sorensen
    Bruce Gerstein                              Martin Toto
    Mark Gidley                                 Nick Urban
Case 1:15-cv-07488-CM-RWL Document 909 Filed 10/25/19 Page 6 of 9



34. Have you or has any member of your family ever worked for any lawyer or law firm?

35. Have you or anyone in your immediate family ever been involved in a lawsuit? What
    kind of lawsuit was it? What was the result?

36. Have you ever served on a jury? If yes, in what court and what kind of case was it?
    What was the result of that lawsuit?

37. The following is a list of witnesses who may be called to testify at trial as to certain
    facts. Do you recognize any of these names?

     Eric Agovino                                James Lah
     Brian Bamberger                             Bob Lahman
     Pradeep Banerjee                            Peter Ludwig
     Jim Benton                                  Jinping McCormick
     Joachim Borman                              Rachel Mears
     June Bray                                   Lei Meng
     Joseph Buccafusco                           William Meury
     Robert Carnevale                            Sean Moriarty
     Maureen Cavanaugh                           Bharati Nadkarni
     Napoleon Clark                              John Olney
     Katrin Curia                                LuMarie Polivka-West
     Mark Devlin                                 Lauren Rabinovic
     Steven Ferris                               Barry Reisberg
     Howard Fillit                               David L. Rosen
     James Finchen                               Barry Rovner
     Paul Spencer Fishman                        Charles Ryan
     Wolfgang Fleischhacker                      Patrick Sage
     Adda Gogoris                                Brenton Saunders
     Roman Gortelmeyer                           Wolfgang Schatton
     David Greenberg                             Seth Silber
     Kapil Gupta                                 Julie Snyder
     Sanjay Gupta                                David Solomon
     Jason Harper                                Robert Stewart
     Alan Jacobs                                 Marco Taglietti
     Patrick Jochum                              Steven Wayne Talton
     William Kane                                Gopalakrishnan Venkatesan
     Bruce Kohrman                               Myron Weiner
     Eugene Kolassa                              Diana Wilk
Case 1:15-cv-07488-CM-RWL Document 909 Filed 10/25/19 Page 7 of 9




38. The following is a list of expert witnesses who may be called to testify at trial. Do you
    recognize any of these names?

    Dr. Ernst R. Berndt                         George W. Johnston, Esq.
    Alexandra Bonelli                           Dr. Russell L. Lamb
    James Bruno                                 Dr. Roberto Malinow
    Dr. Pierre Cremieux                         Roderick R. McKelvie
    Janet K. DeLeon                             David Rosen
    Prof. Einer Elhauge                         Dr. Lon S. Schneider
    Dr. Martin Farlow                           Professor John Thomas
    Dr. Lorna Fowdur
    Philip Green
    Dr. Nathan Herrmann


39. Is there any reason why you could not decide this case fairly and impartially in
    accordance with the evidence presented and the law as I explain it to you?
     Case 1:15-cv-07488-CM-RWL Document 909 Filed 10/25/19 Page 8 of 9



Dated:      October 25, 2019                     /s/ Dan Litvin
                                                 Dan Litvin


Rochester Drug Co-Operative, Inc. and the JM Smith Corporation d/b/a Smith Drug
Direct Purchaser Class                    Company and the Direct Purchaser Class


David F. Sorensen                       Bruce E. Gerstein
Daniel C. Simons                        Joseph Opper
Phyllis Parker                          Dan Litvin
Ellen Noteware                          Kimberly M. Hennings
Nicholas Urban                          GARWIN GERSTEIN & FISHER LLP
BERGER & MONTAGUE, P.C.                 88 Pine Street, 10th Floor
1818 Market Street                      New York, NY 10005
Philadelphia, PA 19103                  Tel: (212) 398-0055
(215) 875-3000                          Fax: (212) 764-6620
(215) 875-4604 (fax)                    bgerstein@garwingerstein.com
dsorensen@bm.net                        jopper@garwingerstein.com
dsimons@bm.net                          dlitvin@garwingerstein.com


Peter Kohn                              David C. Raphael, Jr.
Joseph T. Lukens                        Erin R. Leger
FARUQI & FARUQI, LLP                    SMITH SEGURA & RAPHAEL, LLP
1617 John F Kennedy Blvd., Suite 1550   3600 Jackson Street, Suite 111
Philadelphia, PA 19103                  Alexandria, LA 71303
(215) 277-5770                          Tel: (318) 445-4480
(215) 277-5771 (fax)                    Fax: (318) 487-1741
pkohn@faruqilaw.com                     draphael@ssrllp.com
jlukens@faruqilaw.com
                                        Stuart E. Des Roches
                                        Andrew W. Kelly
                                        Dan Chiorean
                                        ODOM & DES ROCHES, LLC
                                        650 Poydras Street, Suite 2020
                                        New Orleans, LA 70130
                                        Tel: (504) 522-0077
                                        Fax: (504) 522-0078
                                        stuart@odrlaw.com
Case 1:15-cv-07488-CM-RWL Document 909 Filed 10/25/19 Page 9 of 9




                                 Russ Chorush
                                 Miranda Jones
                                 HEIM PAYNE & CHORUSH, LLP
                                 1111 Bagby St. Ste. 2100
                                 Houston, TX 77002
                                 Tel: (713) 221-2000
                                 Fax: (713) 221-2021
                                 rchorush@hpcllp.com
